HOUSTON, Justice.
This action was brought by F.P. Owen and Beulah A. Owen to establish the boundary line between their property and the property of Paul L. Mims and Betty Joyce Mims in Section 31, T-21-N, R-14-E, Chilton County, Alabama.1
On motion of the Owens, the trial court appointed Jeffcoat & Associates, a survey- or, to survey the boundary. The Mimses employed Charles F. Bryan, a surveyor, to survey this boundary. The parties submitted the case to the Court on motions for summary judgment filed by both parties, with a stipulation that the trial court consider the surveys and reports of both surveyors to establish the boundary line. The trial court established the boundary based upon the Bryan survey.
We have read the affidavits and attachments and have reviewed the trial court’s order setting the boundary line. That order is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and KENNEDY, JJ., concur.

. Although David Williams was a named defendant in this case, the count against him was dismissed and the only count relevant on appeal involves only the 'Mimses.